IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 505 MAL 2021
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
STEWART C. SMITH,                            :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of January, 2022, the Petition for Allowance of Appeal is

DENIED and the Application to Seek Permission to Exceed Word Count Limit is

DISMISSED as moot.